Citation Nr: 0725023	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5.  The veteran 
perfected a timely appeal of this determination to the Board.

In November 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned acting member 
of the Board.  The veteran's testimony on that occasion has 
been transcribed and associated with his claim's file.


FINDING OF FACT

Pseudarthrosis of the lumbar spine at L4/L5 was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing surgical treatment, and was an event 
reasonably foreseeable as the result of the surgical 
treatment furnished by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
claimed additional disability of pseudarthrosis of the lumbar 
spine at L4/L5 as a result of VA medical treatment have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented at 38 C.F.R. § 3.159 (2006), 
amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
tell VA about any additional information or evidence that he 
wished VA to obtain and requesting that he send relevant 
evidence that pertained to the claim to VA as soon as 
possible.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in October 2006.  However, as the Board concludes 
below that the preponderance is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post-service private and 
VA medical treatment records, VA examination reports with 
addenda, a letter from the veteran's private physician, the 
veteran's testimony at his November 2006 Board hearing, and 
written statements from the veteran and his representative 
are associated with the claims file.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

Pertinent Law and Regulations

The veteran filed his § 1151 claim in January 2003.  
Accordingly, the post October 1, 1997 version of the law and 
regulations must be applied.  See VAOPGCPREC 40-97 [all 
Section 1151 claims that were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA].

Under the current version of 38 U.S.C.A. § 1151, compensation 
is awarded for a qualifying additional disability or death in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct, the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  
Thus, to prevail, the appellant must show that the veteran's 
additional disability or death was either an unforeseen event 
or the result of VA negligence; in other words, that VA was 
at fault in causing the veteran's additional disability or 
death.

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, the evidence must show that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death; and (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's, informed consent.  38 C.F.R. 
§ 3.361(d) (2006).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).



Analysis

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for pseudarthrosis of the lumbar spine at 
L4/L5.  Specifically, the veteran asserts that he suffers 
lower back pain as the result of a surgical procedure at a VA 
facility.

In the instant case, the record reflects that the veteran 
underwent surgery at a VA facility in July 1978.  The July 
1978 operation report indicates that the veteran underwent a 
bilateral lateral fusion with bone graft taken from the iliac 
crest, to treat a congenital defect on the right side of L5.  
An August 1978 hospital summary indicates that after his 
surgery, the veteran initially experienced almost complete 
relief of his symptoms for several days, but these slowly 
returned, and that the veteran began complaining of multiple 
vague complaints ranging from the fact that he felt a 
grinding in his back to complaints of one leg being 
significantly longer than the other.  He also complained of 
spasms of the left leg and quadriceps as well as a depression 
in the left buttock.  The summary also indicates that it was 
discussed with the veteran that he would have to wait for 
many of his problems to resolve as the fusion started to take 
place.

VA treatment records dated August 1978 through August 1980 
indicate the following: in January 1979, the veteran 
complained of low back pain, which he had been having since 
his bilateral lateral L4-S1 back fusion in July 1978; in 
August 1980, he complained of low back pain while working and 
was diagnosed as having back pain probably secondary to 
muscle spasms and apparent non-union of L4-S1 back fusion; 
and in August 1980, he had constant low back pain related to 
an incomplete fusion of the lumbosacral area, and that the 
area of pseudarthrosis was on the left side.

VA notes dated February 1995 through June 1998 indicate that 
the veteran complained of constant low back pain, which he 
reported having since his spinal fusion surgery on L4-L5.  
May 1995 VA orthopedic notes indicate that lumbar spine films 
revealed fusion at L5 to sacrum appeared solid.  May 1995 X-
rays indicated fusion of L4-5, and no evidence of listhesis 
or pseudo-arthrosis.  On March 1997 examination, it was noted 
that the veteran reported that, after his fusion surgery, he 
did well for about 10 days and then had recurrence of his 
low-back and moderately severe right leg pain, that 
apparently there was not a laminectomy done, but that the 
examiner could not be sure of this.  On June 1998 follow up 
to a May 1998 VA magnetic resonance imaging (MRI), the 
impression was fusion of the L5-S1 interspace with partial 
sacralization of L5 and moderately marked narrowing of the 
L5-S1 interspace.

VA medical notes dated in April 1999 indicate that the 
veteran had a spinal fusion 1982 for L4-5 disc, and that the 
fusion apparently did not work well.

An August 2000 note from Dr. R. indicates that the veteran 
had an electromyograph (EMG) and nerve conduction study 
showing evidence of an acute L5 radiculopathy on the left 
side, and also evidence on MRI scan of an L4-5 disc on the 
left side which was within the area of his previous surgery.

A February 2002 note by the veteran's private physician, Dr. 
R., indicates that the veteran had an MRI scan, which showed 
a sizable disc herniation at the L3-4 level, with an 
inferiorly migrated large fragment, and that there was 
significant compression on the thecal sac.  Dr.R. noted that 
he would recommend surgery, but that the veteran did not want 
to proceed.

In July 2003, a VA examiner reviewed the veteran's claims 
folder in connection with the veteran's claim.  A July 2003 
addendum to that examination report indicates that a 
pseudoarthrosis of the fusion mass may have existed and would 
have meant that the VA surgery may had made matters worse, 
and a repeat evaluation was suggested.

The veteran was afforded another VA examination in September 
2003 by the same examiner who conducted the July 2003 
examination.  On examination of the lumbar spine, the 
following was noted: the crest were level; there was long 
vertical low back scar, mildly sensitive; the sciatic notches 
were not tender; the veteran claimed diminished sensation 
between the shoulder blades on the left and decreased 
sensation in the right lumbosacral area; there was decreased 
sensation in the right posterior thigh only and the rest was 
normal; truncal range of motion showed flexion of 80 degrees; 
lateral rotational movement was absent, and so was extension; 
toe and heal walking were done well.  It was noted that X-
rays of the lumbar spine revealed a fusion mass extending 
from the L5 to the sacrum, motion between L4 and L5 
suggesting a break in the upper fusion mass at that level.  
It was noted that a previously done MRI confirmed the 
existence of a low back fusion and suggested that all the 
foraminal openings were obstructed.  The veteran was 
diagnosed as probable status post spondylolysis or 
spondylolisthesis of congenitally unstable lumbosacral spine, 
status post spinal fusion L4 to sacrum in 1978 with left 
posterior iliac crest the donor site of the bone graft, and 
break (pseudoarthrosis) of the upper part of the fusion mass 
between L4 and L5.  It was noted that veteran's 
pseudarthrosis had not compromised the stability of the spine 
or the area of the original congenital defect at L5-S1, but 
had created a "false joint" at L4-L5 which was likely to be 
arthritic in nature due to the irregular bone contact in this 
area, and it was likely to create low grade pain in 
proportion to the degree of bending or twisting activity, and 
could be minimized with a lumbar brace.

In a January 2004 addendum opinion to the September 2003 VA 
examination, the VA examiner noted that a break in the fusion 
mass represented a complication of the surgical procedure or 
inadequate technique by the surgeon, and that it detracted 
from the ultimate outcome, though the instability was 
abolished.  

In a July 2005 addendum opinion to the September 2003 VA 
examination report, the VA examiner stated the following: 
pseudarthrosis after spinal fusion is not a rare 
complication; a frank discussion of this problem before the 
operation is important and is the responsibility of the 
surgeon; it does not imply negligence, carelessness, lack of 
proper skill or fault on the part of the VA; there is a 
foreseeable rate of pseudarthrosis calculated on the basis of 
the number of intervertebral spaces fused; when the 4th 
lumbar vertebra was included, the rate may have been as high 
as 16-17 percent, or 16.6 percent; a successful fusion does 
not mean absence of pain; and repair of any pseudoarthrosis 
is indicated when disabling pain persists.  The examiner 
noted that the primary objective of the lumbar fusion was 
accomplished, which was to achieve stability in an otherwise 
unstable spine.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's 38 U.S.C.A. 
§ 1151 claim.

The Board acknowledges the evidence of record reflecting that 
the veteran suffers disability as a result of his VA surgical 
procedure in July 1978, including the July and September 2003 
VA examiner's January 2004 opinion that the veteran had a 
break in the fusion mass, which represented a complication of 
the surgical procedure or inadequate technique by the 
surgeon.  However, the VA examiner's July 2005 addendum 
opinion was that pseudarthrosis after spinal fusion was not a 
rare complication and did not imply negligence, carelessness, 
lack of proper skill or fault on the part of the VA.  The VA 
examiner also stated in the July 2005 addendum opinion that 
there was a foreseeable rate of pseudarthrosis calculated on 
the basis of the number of intervertebral spaces fused, and 
that, when the 4th lumbar vertebra was included, the rate may 
have been as high as 16-17 percent, or 16.6 percent.

Furthermore, the Board notes that the July and September 2003 
VA examiner's opinions are the only competent medical 
opinions of record regarding whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
July 1978 surgical treatment, or as to whether the veteran's 
spinal condition, if it was the result of the surgery, was an 
event not reasonably foreseeable.  Specifically, the Board 
notes that there is no contrary competent medical opinion 
that the veteran's current pseudarthrosis was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the July 1978 surgical treatment, or that 
pseudarthrosis was an event not reasonably foreseeable at the 
time of the surgery.  In light of this, the Board finds that 
a preponderance of the evidence weighs against the veteran's 
claim.

The Board acknowledges the veteran's arguments at his 
November 2006 hearing that VA failed to do what it told him 
it would do prior to his July 1978 surgery, which was to fuse 
the L4/L5 to his sacrum and wedge bone into the deep back on 
his right side.  However, the July and September 2003 VA 
examiner in this case opined that, in fact, although painful 
pseudarthrosis may have been a result of the July 1978 
surgery by VA, the primary objective of the lumbar fusion, 
which was to achieve stability in an otherwise unstable 
spine, was accomplished by the surgery.  Also, the Board once 
again notes that, despite any failure of the surgery, the 
only competent medical opinion as to possible fault by VA in 
causing the veteran's pseudarthrosis is that of the July and 
September 2003 VA examiner, which was that negligence, 
carelessness, lack of proper skill or fault on the part of 
the VA was not implied by the evidence.

Accordingly, compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5 is not warranted.  
In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pseudarthrosis of the lumbar spine at L4/L5 is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


